Name: Commission Regulation (EC) No 1201/2009 of 30 November 2009 implementing Regulation (EC) No 763/2008 of the European Parliament and of the Council on population and housing censuses as regards the technical specifications of the topics and of their breakdowns (Text with EEA relevance)
 Type: Regulation
 Subject Matter: communications;  construction and town planning;  information technology and data processing;  demography and population;  economic analysis
 Date Published: nan

 15.12.2009 EN Official Journal of the European Union L 329/29 COMMISSION REGULATION (EC) No 1201/2009 of 30 November 2009 implementing Regulation (EC) No 763/2008 of the European Parliament and of the Council on population and housing censuses as regards the technical specifications of the topics and of their breakdowns (Text with EEA relevance) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Regulation (EC) No 763/2008 of the European Parliament and of the Council of 9 July 2008 on population and housing censuses (1), and in particular Article 5(4) thereof, Whereas: (1) In order to ensure that data from the population and housing censuses conducted in the Member States are comparable, and to allow reliable Community-wide overviews to be drawn up, the census topics as required by Regulation (EC) No 763/2008 must be defined and broken down in the same way in all Member States. Regulation (EC) No 763/2008 therefore requires the European Commission to adopt technical specifications for these topics and their breakdowns. (2) The measures provided for in this Regulation are in accordance with the opinion of the European Statistical System Committee, HAS ADOPTED THIS REGULATION: Article 1 This Regulation lays down the technical specifications for the census topics and their breakdowns required to implement Regulation (EC) No 763/2008. The technical specifications, to be applied to the data to be sent to the European Commission for the reference year 2011, are listed in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 November 2009. For the Commission JoaquÃ ­n ALMUNIA Member of the Commission (1) OJ L 218, 13.8.2008, p. 14. ANNEX Technical specifications of the census topics and their breakdowns The technical specifications are presented as follows:  Each topic is identified by a heading.  The heading of the topic may be followed by technical specifications referring to that topic in general.  Thereafter, the breakdown(s) for the topic is(are) specified. Some topics have more than one breakdown, each with different levels of detail. Where this is the case, H identifies breakdowns with the highest level of detail, M identifies breakdowns with a medium level of detail, and L identifies breakdowns with the lowest level of detail.  The totals to which the breakdowns apply are identified. Each breakdown may be followed by further technical specifications that relate specifically to that breakdown. The definitions laid down in Article 2 of Regulation (EC) No 763/2008 also apply to this Regulation. Topic: Place of usual residence In applying the definition of usual residence given in Article 2(d) of Regulation (EC) No 763/2008, Member States shall treat special cases as follows: (a) Where a person regularly lives in more than one residence during the year, the residence where he/she spends the majority of the year shall be taken as his/her place of usual residence regardless of whether this is located elsewhere within the country or abroad. However, a person who works away from home during the week and who returns to the family home at weekends shall consider the family home to be his/her place of usual residence regardless of whether his/her place of work is elsewhere in the country or abroad. (b) Primary and secondary school pupils and students who are away from home during the school term shall consider their family home to be their place of usual residence regardless of whether they are pursuing their education elsewhere in the country or abroad. (c) Tertiary students who are away from home while at college or university shall consider their term-time address to be their place of usual residence regardless of whether this is an institution (such as a boarding school) or a private residence and regardless of whether they are pursuing their education elsewhere in the country or abroad. Exceptionally, where the place of education is within the country, the place of usual residence may be considered to be the family home. (d) An institution shall be taken as the place of usual residence of all its residents who at the time of the census have spent, or are likely to spend, 12 months or more living there. (e) The general rule in relation to where most of the daily period of rest is spent applies to persons doing compulsory military service and to members of the armed forces who live in military barracks or camps. (f) The place of enumeration shall be taken as the place of usual residence of homeless or roofless persons, nomads, vagrants and persons with no concept of usual residence; (g) A child who alternates between two places of residence (for instance if his or her parents are divorced) shall consider the one where he or she spends the majority of the time as his or her place of usual residence. Where an equal amount of time is spent with both parents the place of usual residence shall be the place where the child is found at the time on census night. On the basis of the definition of the place of usual residence, persons usually resident in the place of enumeration but absent, or expected to be absent, at the time of the census for less than one year shall be considered as temporarily absent persons and thus included in the total population. In contrast, persons living or expected to live outside the place of enumeration for one year or more shall not be considered temporarily absent and shall therefore be excluded from the total population. This is regardless of the length of visits that they may pay to their families from time to time. Persons who are enumerated but do not meet the criteria for usual residence in the place of enumeration, i.e. do not live or do not expect to live in the place of enumeration for a continuous period of at least 12 months, are considered temporarily present and are therefore not counted in the total usual resident population. Geographical area (1) GEO.N. GEO.L. GEO.M. GEO.H. 0. Total (in the territory of the Member State) 0. 0. 0. 0. x. All NUTS 1 regions in the Member State x. x. x. x.x. All NUTS 2 regions in the Member State x.x. x.x. x.x. x.x.x. All NUTS 3 regions in the Member State x.x.x. x.x.x. x.x.x.x. All LAU 2 regions in the Member State x.x.x.x. The breakdowns for Geographical area are designed to break down any total or subtotal referring to persons (Place of usual residence). They can also be used to regionally break down any total to which neither the topic Place of usual residence nor Location of place of work applies. For the breakdowns for Geographical area the versions of the classification of territorial units for statistics (NUTS) and of the classification for Local Administrative Units (LAU) valid on 1 January 2011 shall be used. Topic: Location of place of work The location of the place of work is the geographical area in which a currently employed person does his/her job. The place of work of those mostly working at home is the same as their usual residence. The term working refers to work done as an employed person as defined under the topic Current activity status. Mostly working at home means that the person spends all or most of the time working at home, and less, or no, time in a place of work other than at home. Location of place of work (2) LPW.N. LPW.L. 0. Total 0. 0. 1. In the territory of the Member State 1. 1. 1.x. All NUTS 1 regions in the Member State 1.x. 1.x.x. All NUTS 2 regions in the Member State 1.x.x. 2. Not in the territory of the Member State 2. 2. 3. Not applicable (not working) 3. 3. The breakdowns for Location of place of work are designed to break down any total or subtotal referring to persons. For the breakdowns for Location of place of work the version of the classification of territorial units for statistics (NUTS) valid on 1 January 2011 shall be used. Topic: Locality A locality is defined as a distinct population cluster, that is an area defined by population living in neighbouring or contiguous buildings. Such buildings may either: (a) form a continuous built-up area with a clearly recognisable street formation; or (b) though not part of such a built-up area, comprise a group of buildings to which a locally recognised place name is uniquely attached; or (c) though not meeting either of the above two criteria, constitute a group of buildings, none of which is separated from its nearest neighbour by more than 200 metres. In applying this definition, certain land-use categories shall not be regarded as breaking the continuity of a built-up area. These categories include: industrial and commercial buildings and facilities, public parks, playgrounds and gardens, football fields and other sports facilities, bridged rivers, railway lines, canals, parking lots and other transport infrastructure, churchyards and cemeteries. LAU 2 regions with a total population of less than 2 000 can be assumed to be one locality. Inhabitants of a locality are defined as persons having their usual residence in that locality. A scattered building is to be allocated to the category that represents the number of persons that have their usual residence in the building. Size of the locality LOC. 0. Total 0. 1. 1 000 000 and more inhabitants 1. 2. 500 000  999 999 inhabitants 2. 3. 200 000  499 999 inhabitants 3. 4. 100 000  199 999 inhabitants 4. 5. 50 000  99 999 inhabitants 5. 6. 20 000  49 999 inhabitants 6. 7. 10 000  19 999 inhabitants 7. 8. 5 000  9 999 inhabitants 8. 9. 2 000  4 999 inhabitants 9. 10. 1 000  1 999 inhabitants 10. 11. 500  999 inhabitants 11. 12. 200  499 inhabitants 12. 13. less than 200 inhabitants 13. The breakdown Size of the locality is designed to break down any total or subtotal of units that can be located in localities, including any total or subtotal referring to persons. Topic: Sex Sex SEX. 0. Total 0. 1. Male 1. 2. Female 2. The breakdown Sex is designed to break down any total or subtotal referring to persons. Topic: Age The age reached at the reference date shall be reported (age in completed years). Age AGE.L. AGE.M. AGE.H. 0. Total 0. 0. 0. 1. under 15 years 1. 1. 1. 1.1. under 5 years 1.1. 1.1. 1.1.1 under 1 year 1.1.1 1.1.2. 1 year 1.1.2. 1.1.3. 2 years 1.1.3. 1.1.4. 3 years 1.1.4. 1.1.5. 4 years 1.1.5. 1.2. 5 to 9 years 1.2. 1.2. 1.2.1. 5 years 1.2.1. 1.2.2. 6 years 1.2.2. 1.2.3. 7 years 1.2.3. 1.2.4. 8 years 1.2.4. 1.2.5. 9 years 1.2.5. 1.3. 10 to 14 years 1.3. 1.3. 1.3.1. 10 years 1.3.1. 1.3.2. 11 years 1.3.2. 1.3.3. 12 years 1.3.3. 1.3.4. 13 years 1.3.4. 1.3.5. 14 years 1.3.5. 2. 15 to 29 years 2. 2. 2. 2.1. 15 to 19 years 2.1. 2.1. 2.1.1. 15 years 2.1.1. 2.1.2. 16 years 2.1.2. 2.1.3. 17 years 2.1.3. 2.1.4. 18 years 2.1.4. 2.1.5. 19 years 2.1.5. 2.2. 20 to 24 years 2.2. 2.2. 2.2.1. 20 years 2.2.1. 2.2.2. 21 years 2.2.2. 2.2.3. 22 years 2.2.3. 2.2.4. 23 years 2.2.4. 2.2.5. 24 years 2.2.5. 2.3. 25 to 29 years 2.3. 2.3. 2.3.1. 25 years 2.3.1. 2.3.2. 26 years 2.3.2. 2.3.3. 27 years 2.3.3. 2.3.4. 28 years 2.3.4. 2.3.5. 29 years 2.3.5. 3. 30 to 49 years 3. 3. 3. 3.1. 30 to 34 years 3.1. 3.1. 3.1.1. 30 years 3.1.1. 3.1.2. 31 years 3.1.2. 3.1.3. 32 years 3.1.3. 3.1.4. 33 years 3.1.4. 3.1.5. 34 years 3.1.5. 3.2. 35 to 39 years 3.2. 3.2. 3.2.1. 35 years 3.2.1. 3.2.2. 36 years 3.2.2. 3.2.3. 37 years 3.2.3. 3.2.4. 38 years 3.2.4. 3.2.5. 39 years 3.2.5. 3.3. 40 to 44 years 3.3. 3.3. 3.3.1. 40 years 3.3.1. 3.3.2. 41 years 3.3.2. 3.3.3. 42 years 3.3.3. 3.3.4. 43 years 3.3.4. 3.3.5. 44 years 3.3.5. 3.4. 45 to 49 years 3.4. 3.4. 3.4.1. 45 years 3.4.1. 3.4.2. 46 years 3.4.2. 3.4.3. 47 years 3.4.3. 3.4.4. 48 years 3.4.4. 3.4.5. 49 years 3.4.5. 4. 50 to 64 years 4. 4. 4. 4.1. 50 to 54 years 4.1. 4.1. 4.1.1. 50 years 4.1.1. 4.1.2. 51 years 4.1.2. 4.1.3. 52 years 4.1.3. 4.1.4. 53 years 4.1.4. 4.1.5. 54 years 4.1.5. 4.2. 55 to 59 years 4.2. 4.2. 4.2.1. 55 years 4.2.1. 4.2.2. 56 years 4.2.2. 4.2.3. 57 years 4.2.3. 4.2.4. 58 years 4.2.4. 4.2.5. 59 years 4.2.5. 4.3. 60 to 64 years 4.3. 4.3. 4.3.1. 60 years 4.3.1. 4.3.2. 61 years 4.3.2. 4.3.3. 62 years 4.3.3. 4.3.4. 63 years 4.3.4. 4.3.5. 64 years 4.3.5. 5. 65 to 84 years 5. 5. 5. 5.1. 65 to 69 years 5.1. 5.1. 5.1.1. 65 years 5.1.1. 5.1.2. 66 years 5.1.2. 5.1.3. 67 years 5.1.3. 5.1.4. 68 years 5.1.4. 5.1.5. 69 years 5.1.5. 5.2. 70 to 74 years 5.2. 5.2. 5.2.1. 70 years 5.2.1. 5.2.2. 71 years 5.2.2. 5.2.3. 72 years 5.2.3. 5.2.4. 73 years 5.2.4. 5.2.5. 74 years 5.2.5. 5.3. 75 to 79 years 5.3. 5.3. 5.3.1. 75 years 5.3.1. 5.3.2. 76 years 5.3.2. 5.3.3. 77 years 5.3.3. 5.3.4. 78 years 5.3.4. 5.3.5. 79 years 5.3.5. 5.4. 80 to 84 years 5.4. 5.4. 5.4.1. 80 years 5.4.1. 5.4.2. 81 years 5.4.2. 5.4.3. 82 years 5.4.3. 5.4.4. 83 years 5.4.4. 5.4.5. 84 years 5.4.5. 6. 85 years and over 6. 6. 6. 6.1. 85 to 89 years 6.1. 6.1. 6.1.1. 85 years 6.1.1. 6.1.2. 86 years 6.1.2. 6.1.3. 87 years 6.1.3. 6.1.4. 88 years 6.1.4. 6.1.5. 89 years 6.1.5. 6.2. 90 to 94 years 6.2. 6.2. 6.2.1. 90 years 6.2.1. 6.2.2. 91 years 6.2.2. 6.2.3. 92 years 6.2.3. 6.2.4. 93 years 6.2.4. 6.2.5. 94 years 6.2.5. 6.3. 95 to 99 years 6.3. 6.3. 6.3.1. 95 years 6.3.1. 6.3.2. 96 years 6.3.2. 6.3.3. 97 years 6.3.3. 6.3.4. 98 years 6.3.4. 6.3.5. 99 years 6.3.5. 6.4. 100 years and over 6.4. 6.4. The breakdowns for Age are designed to break down any total or subtotal referring to persons. Topic: Legal marital status Marital status is defined as the (legal) conjugal status of an individual in relation to the marriage laws (or customs) of the country (that is the de jure status). A person shall be classified according to his/her most recently acquired legal marital status at the reference date. The Member States shall report data on registered partnerships if they have a legal framework regulating partnerships that: (a) lead to legal conjugal obligations between two persons, and (b) are not marriages, and (c) exclude a person who is married or has legal obligations resulting from a current such partnership from, at the same time, committing himself/herself to any legal obligation resulting from a new marriage or another such partnership with a different person. Legal marital status LMS. 0. Total 0. 1. Never married and never in a registered partnership 1. 2. Married 2. 2.1. In an opposite-sex marriage (optional) 2.1. 2.2. In a same-sex marriage (optional) 2.2. 3. Widowed (and not remarried or in a registered partnership) 3. 4. Divorced (and not remarried or in a registered partnership) 4. 5. In a registered partnership 5. 5.1. In an opposite-sex registered partnership (optional) 5.1. 5.2. In a same-sex registered partnership (optional) 5.2. 6. Registered partnership ended with the death of partner (and not married or in a new registered partnership) 6. 7. Registered partnership legally dissolved (and not married or in a new registered partnership) 7. 8. Not stated 8. The breakdown Legal marital status is designed to break down any total or subtotal referring to persons. In Member States where the legislation includes provisions for married partners to be legally separated, such legally separated persons shall be classified under Married (LMS.2.). Topic: Current activity status Current activity status is the current relationship of a person to economic activity, based on a reference period of one week, which may be either a specified, recent, fixed, calendar week, or the last complete calendar week, or the last seven days prior to enumeration. The currently economically active population comprises all persons who fulfil the requirements for inclusion among the employed or the unemployed. Employed persons comprise all persons aged 15 years or over who during the reference week: (a) performed at least one hour of work for pay or profit, in cash or in kind, or (b) were temporarily absent from a job in which they had already worked and to which they maintained a formal attachment, or from a self-employment activity. Employees temporarily not at work shall be considered as in paid employment provided they had a formal job attachment. The possible reasons for such temporary absences are: (a) illness or injury; or (b) holiday or vacation; or (c) strike or lock-out; or (d) educational or training leave; or (e) maternity or parental leave; or (f) reduction in economic activity; or (g) temporary disorganisation or suspension of work due to such reasons as bad weather, mechanical or electrical breakdown, or shortage of raw materials or fuels; or (h) Other temporary absence with or without leave. The formal job attachment shall be determined on the basis of one or more of the following criteria: (a) a continued receipt of wage or salary; or (b) an assurance of return to work following the end of the contingency, or an agreement as to the date of return; or (c) the elapsed duration of absence from the job which, wherever relevant, may be that duration for which workers can receive compensation benefits without obligations to accept other jobs. Self-employed persons (excluding contributing family workers) shall be considered as employed, if they have worked as such during the reference week or if they are temporarily absent from work and their enterprise meanwhile continues to exist. Contributing family workers shall be considered as employed, if they have worked as such during the reference week. The unemployed comprise all persons aged 15 years or over who were: (a) without work, that is, were not in wage employment or self-employment during the reference week; and (b) currently available for work, that is, were available for wage employment or self-employment during the reference week and for two weeks after that; and (c) seeking work, that is, had taken specific steps to seek wage employment or self-employment within four weeks ending with the reference week. The category Currently not economically active includes persons below the national minimum age for economic activity. In ascribing a single activity status to each person, priority shall be given to the status of employed in preference to unemployed, and to the status of unemployed in preference to not economically active. Current activity status CAS.L. CAS.H. 0. Total 0. 0. 1. Currently economically active 1. 1. 1.1. Employed 1.1. 1.1. 1.2. Unemployed 1.2. 1.2. 1.2.1. Unemployed, previously in employment 1.2.1. 1.2.2. Unemployed, never worked before 1.2.2. 2. Currently not economically active 2. 2. 2.1. Persons below the national minimum age for economic activity 2.1. 2.2. Pension or capital income recipients 2.2. 2.3. Students (not economically active) 2.3. 2.4. Homemakers and others 2.4. 2.4.1. Homemakers (optional) 2.4.1. 2.4.2. Others (optional) 2.4.2. 3. Not stated 3. 3. The breakdowns for Current activity status are designed to break down any total or subtotal referring to persons. In ascribing a single activity status to each currently not economically active person, priority shall be given to the status of Persons below the national minimum age for economic activity in preference to Pension or capital income recipients, to the status of Pension or capital income recipients in preference to Students (not economically active), and of Students (not economically active) in preference to Homemakers and others. The category Students (not economically active) (CAS.H.2.3.) shall thus comprise secondary and tertiary students who:  have attained the national minimum age for economic activity or above, and  are not economically active, and  are not recipients of a pension or of capital income. Topic: Occupation Occupation refers to the type of work done in a job. Type of work is described by the main tasks and duties of the work. The allocation of a person within the breakdowns of the topics Occupation, Industry and Status in employment shall be based on the same job. Persons doing more than one job shall be allocated an occupation based on their main job, which is to be identified according to: (1) the time spent on the job or, if not available, (2) the income received. Occupation OCC. 0. Total 0. 1. Managers 1. 2. Professionals 2. 3. Technicians and associate professionals 3. 4. Clerical support workers 4. 5. Service and sales workers 5. 6. Skilled agricultural, forestry, and fishery workers 6. 7. Craft and related trades workers 7. 8. Plant and machine operators, and assemblers 8. 9. Elementary occupations 9. 10. Armed forces occupations 10. 11. Not stated 11. 12. Not applicable 12. The breakdown Occupation is designed to break down any total or subtotal referring to persons. Persons aged 15 or over that were:  employed during the reference week, or  unemployed during the reference week, but have ever been in employment shall be classified under only one category of OCC.1. to OCC.11., according to the occupation they had during their most recent employment. Categories OCC.1. to OCC.10. of the breakdown Occupation list the 10 major groups of the ISCO-08 (COM) classification. If the denomination of categories of the ISCO (COM) classification in force on 1 January 2011 deviates from the one listed in the categories of OCC.1. to OCC.10., the denomination of the ISCO (COM) classification in force on 1 January 2011 shall be used. Persons under the age of 15 years, as well as persons aged 15 or over that were:  not economically active during the reference week, or  unemployed, never worked before (i.e. they have never been employed in their lives) shall be classified under Not applicable (OCC.12.). Topic: Industry (branch of economic activity) Industry (branch of economic activity) refers to the kind of production or activity of the establishment or similar unit in which the job of a currently economically active person is located. For persons who are recruited and employed by one enterprise but who actually have their place of work in another enterprise (agency workers, seconded workers) the industry (branch of economic activity) of the establishment or similar unit where the place of work actually is shall be reported. The allocation of a person within the breakdowns of the topics Occupation, Industry and Status in employment shall be based on the same job. Persons doing more than one job shall be allocated an industry (branch of economic activity) based on their main job which is to be identified according to:  the time spent on the job or, if not available,  the income received. Industry (branch of economic activity) IND.L. IND.H. 0. Total 0. 0. 1. Agriculture, forestry and fishing 1. 1. 2. Manufacturing, mining and quarrying, and other industry 2. 2. 2.1. Mining and quarrying 2.1. 2.2. Manufacturing 2.2. 2.3. Electricity, gas, steam and air conditioning supply 2.3. 2.4. Water supply; sewerage, waste management and remediation activities 2.4. 3. Construction 3. 3. 4. Wholesale and retail trade, transportation and storage, accommodation and food service activities 4. 4. 4.1. Wholesale and retail trade; repair of motor vehicles and motorcycles 4.1. 4.2. Transportation and storage 4.2. 4.3. Accommodation and food service activities 4.3. 5. Information and communication 5. 5. 6. Financial and insurance activities 6. 6. 7. Real estate activities 7. 7. 8. Professional, scientific, technical, administrative and support service activities 8. 8. 8.1. Professional, scientific and technical activities 8.1. 8.2. Administrative and support service activities 8.2. 9. Public administration, defence, education, human health and social work activities 9. 9. 9.1. Public administration and defence; compulsory social security 9.1. 9.2. Education 9.2. 9.3. Human health and social work activities 9.3. 10. Other services 10. 10. 10.1. Arts, entertainment and recreation 10.1. 10.2. Other service activities 10.2. 10.3. Activities of households as employers; undifferentiated goods- and services-producing activities of households for own use 10.3. 10.4. Activities of extraterritorial organisations and bodies 10.4. 11. Not stated 11. 11. 12. Not applicable 12. 12. The breakdown Industry (branch of economic activity) is designed to break down any total or subtotal referring to persons. Persons aged 15 or over that were:  employed during the reference week, or  unemployed during the reference week, but have ever been in employment shall be classified within IND.L.1. to IND.L.10., and IND.H.1. to IND.H.10.4. respectively, according to the industry they worked in during their most recent employment. The categories IND.H.1. to IND.H.10.4. of the breakdown Industry (branch of economic activity) list the 21 sections of the NACE Rev. 2 classification and appropriate aggregates. If the denomination of the sections of the NACE classification in force on 1 January 2011 deviates from that listed in the breakdown Industry (branch of economic activity), the denomination of the NACE classification in force on 1 January 2011 shall be used. Persons under the age of 15 years, as well as persons aged 15 or over that were:  not economically active during the reference week, or  unemployed, and have never worked before (i.e. have never been employed in their lives) shall be classified under Not applicable (IND.L.12., IND.H.12.). Topic: Status in employment An employee is a person who works in a paid employment job, that is a job where the explicit or implicit contract of employment gives the incumbent a basic remuneration, which is independent of the revenue of the unit for which he/she works (this unit may be a corporation, a non-profit institution, government unit or a household). Persons in paid employment jobs are typically remunerated by wages and salaries, but may be paid by commission from sales, by piece rates, bonuses or in-kind payment such as food, housing or training. Some or all of the tools, capital equipment, information systems and/or premises used by the incumbent may be owned by others, and the incumbent may work under direct supervision of, or according to strict guidelines set by, the owner(s) or persons in the owners employment. An employer is a person who, working on his or her own account or with a small number of partners, holds a self-employment job and, in this capacity, on a continuous basis (including the reference week) has engaged one or more persons to work for him/her as employees. The incumbent makes the operational decisions affecting the enterprise, or delegates such decisions while retaining responsibility for the welfare of the enterprise. If a person is both employer and employee, he/she shall be allocated to only one group according to:  the time spent on the job or, if not available,  the income received. An own-account worker is a person who, working on his/her own account or with one or a few partners, holds a self-employment job and has not engaged, on a continuous basis (including the reference week), any employees. A contributing family worker is a person who  holds a self-employment job in a market-oriented establishment operated by a related person, living in the same household, and  cannot be regarded as a partner (that is an employer or own-account worker) because the degree of commitment to the operation of the establishment, in terms of working time or other factors to be determined by national circumstances, is not at a level comparable to that of the head of the establishment. A member of a producers cooperative is a person who holds a self-employment job in an establishment organised as a cooperative, in which each member takes part on an equal footing with other members in determining the organisation of production, sales and/or other work, the investments and the distribution of the proceeds among the members. The allocation of a person within the breakdowns of the topics Occupation, Industry and Status in employment shall be based on the same job. Persons doing more than one job shall be allocated a status in employment based on their main job, which is to be identified according to:  the time spent on the job or, if not available,  the income received. Status in employment SIE. 0. Total 0. 1. Employees 1. 2. Employers 2. 3. Own-account workers 3. 4. Others (Contributing family workers and Members of producers cooperatives) 4. 4.1. Contributing family workers (optional) 4.1. 4.2. Members of producers cooperatives (optional) 4.2. 5. Not stated 5. 6. Not applicable 6. The breakdown Status in employment is designed to break down any total or subtotal referring to persons. Persons aged 15 or over that were:  employed during the reference week, or  unemployed during the reference week, but have ever been in employment shall be classified under only one category of SIE.1. to SIE.5., according to their status in employment during their most recent employment. Persons under the age of 15 years, as well as persons aged 15 or over that were:  not economically active during the reference week, or  unemployed, and have never worked before (i.e. have never been employed in their lives) shall be classified under Not applicable (SIE.6.). Topic: Educational attainment Educational attainment refers to the highest level successfully completed in the educational system of the country where the education was received. All education which is relevant to the completion of a level shall be taken into account even if this was provided outside schools and universities. Educational attainment (highest completed level) EDU. 0. Total 0. 1. No formal education 1. 2. ISCED Level 1. Primary education 2. 3. ISCED Level 2. Lower secondary education 3. 4. ISCED Level 3. Upper secondary education 4. 5. ISCED Level 4. Post secondary non-tertiary education 5. 6. ISCED Level 5. First stage of tertiary education 6. 7. ISCED Level 6. Second Stage of tertiary education 7. 8. Not stated (of the persons aged 15 years or over) 8. 9. Not applicable (persons under 15 years of age) 9. The breakdown Educational attainment (highest completed level) is designed to break down any total or subtotal referring to persons. Persons aged 15 years or over shall be classified under only one of the categories from EDU.1. to EDU.8., according to their educational attainment (highest completed level). Persons under the age of 15 years shall be classified under Not applicable (EDU.9.). If the denomination of categories of the ISCED classification in force on 1 January 2011 deviates from that listed in the categories EDU.2. to EDU.7., the denomination of the ISCED classification in force on 1 January 2011 shall be used. Topic: Country/place of birth Information on the Place of birth shall be collected according to the place of usual residence of the mother at the time of the birth, or, if not available, the place in which the birth took place. Information on the country of birth shall be collected on the basis of international boundaries existing on 1 January 2011. EU Member State means a country that is a member of the European Union on 1 January 2011. Country/place of birth POB.L. POB.M. POB.H. 0. Total 0. 0. 0. 1. Place of birth in reporting country 1. 1. 1. 2. Place of birth not in reporting country 2. 2. 2. 2.1. Other EU MemberState 2.1. 2.1. 2.1. 2.1.01. Belgium 2.1.01. 2.1.02. Bulgaria 2.1.02. 2.1.03. CzechRepublic 2.1.03. 2.1.04. Denmark 2.1.04. 2.1.05. Germany 2.1.05. 2.1.06. Estonia 2.1.06. 2.1.07. Ireland 2.1.07. 2.1.08. Greece 2.1.08. 2.1.09. Spain 2.1.09. 2.1.10. France 2.1.10. 2.1.11. Italy 2.1.11. 2.1.12. Cyprus 2.1.12. 2.1.13. Latvia 2.1.13. 2.1.14. Lithuania 2.1.14. 2.1.15. Luxembourg 2.1.15. 2.1.16. Hungary 2.1.16. 2.1.17. Malta 2.1.17. 2.1.18. Netherlands 2.1.18. 2.1.19. Austria 2.1.19. 2.1.20. Poland 2.1.20. 2.1.21. Portugal 2.1.21. 2.1.22. Romania 2.1.22. 2.1.23. Slovenia 2.1.23. 2.1.24. Slovakia 2.1.24. 2.1.25. Finland 2.1.25. 2.1.26. Sweden 2.1.26. 2.1.27. United Kingdom 2.1.27. 2.2. Outside EU 2.2. 2.2. 2.2. 2.2.1. Outside EU but elsewhere within Europe 2.2.1. 2.2.1. 2.2.1.01. Albania 2.2.1.01. 2.2.1.02. Andorra 2.2.1.02. 2.2.1.03. Belarus 2.2.1.03. 2.2.1.04. Croatia 2.2.1.04. 2.2.1.05. The Former Yugoslav Republic of Macedonia (3) 2.2.1.05. 2.2.1.06. Gibraltar 2.2.1.06. 2.2.1.07. Guernsey 2.2.1.07. 2.2.1.08. Iceland 2.2.1.08. 2.2.1.09. Isle of Man 2.2.1.09. 2.2.1.10. Jersey 2.2.1.10. 2.2.1.11. Kosovo (UN SCR 1244/99) 2.2.1.11. 2.2.1.12. Liechtenstein 2.2.1.12. 2.2.1.13. Moldova 2.2.1.13. 2.2.1.14. Monaco 2.2.1.14. 2.2.1.15. Montenegro 2.2.1.15. 2.2.1.16. Norway 2.2.1.16. 2.2.1.17. Bosnia and Herzegovina 2.2.1.17. 2.2.1.18. Russian Federation 2.2.1.18. 2.2.1.19. San Marino 2.2.1.19. 2.2.1.20. Sark 2.2.1.20. 2.2.1.21. Serbia 2.2.1.21. 2.2.1.22. Switzerland 2.2.1.22. 2.2.1.23. Ukraine 2.2.1.23. 2.2.1.24. Vatican City 2.2.1.24. 2.2.1.25. Faroe Islands 2.2.1.25. 2.2.2. Africa 2.2.2. 2.2.2. 2.2.2.01. Algeria 2.2.2.01. 2.2.2.02. Angola 2.2.2.02. 2.2.2.03. Benin 2.2.2.03. 2.2.2.04. Botswana 2.2.2.04. 2.2.2.05. Burkina Faso 2.2.2.05. 2.2.2.06. Burundi 2.2.2.06. 2.2.2.07. Cameroon 2.2.2.07. 2.2.2.08. Cape Verde 2.2.2.08. 2.2.2.09. Central African Republic 2.2.2.09. 2.2.2.10. Chad 2.2.2.10. 2.2.2.11. Comoros 2.2.2.11. 2.2.2.12. Congo 2.2.2.12. 2.2.2.13. CÃ ´te dIvoire 2.2.2.13. 2.2.2.14. Democratic Republic of the Congo 2.2.2.14. 2.2.2.15. Djibouti 2.2.2.15. 2.2.2.16. Egypt 2.2.2.16. 2.2.2.17. Equatorial Guinea 2.2.2.17. 2.2.2.18. Eritrea 2.2.2.18. 2.2.2.19. Ethiopia 2.2.2.19. 2.2.2.20. Gabon 2.2.2.20. 2.2.2.21. Gambia 2.2.2.21. 2.2.2.22. Ghana 2.2.2.22. 2.2.2.23. Guinea 2.2.2.23. 2.2.2.24. Guinea-Bissau 2.2.2.24. 2.2.2.25. Kenya 2.2.2.25. 2.2.2.26. Lesotho 2.2.2.26. 2.2.2.27. Liberia 2.2.2.27. 2.2.2.28. Libya 2.2.2.28. 2.2.2.29. Madagascar 2.2.2.29. 2.2.2.30. Malawi 2.2.2.30. 2.2.2.31. Mali 2.2.2.31. 2.2.2.32. Mauritania 2.2.2.32. 2.2.2.33. Mauritius 2.2.2.33. 2.2.2.34. Mayotte 2.2.2.34. 2.2.2.35. Morocco 2.2.2.35. 2.2.2.36. Mozambique 2.2.2.36. 2.2.2.37. Namibia 2.2.2.37. 2.2.2.38. Niger 2.2.2.38. 2.2.2.39. Nigeria 2.2.2.39. 2.2.2.40. Rwanda 2.2.2.40. 2.2.2.41. Saint Helena 2.2.2.41. 2.2.2.42. Sao Tome and Principe 2.2.2.42. 2.2.2.43. Senegal 2.2.2.43. 2.2.2.44. Seychelles 2.2.2.44. 2.2.2.45. Sierra Leone 2.2.2.45. 2.2.2.46. Somalia 2.2.2.46. 2.2.2.47. South Africa 2.2.2.47. 2.2.2.48. Sudan 2.2.2.48. 2.2.2.49. Swaziland 2.2.2.49. 2.2.2.50. Togo 2.2.2.50. 2.2.2.51. Tunisia 2.2.2.51. 2.2.2.52. Uganda 2.2.2.52. 2.2.2.53. Tanzania 2.2.2.53. 2.2.2.54. Zambia 2.2.2.54. 2.2.2.55. Zimbabwe 2.2.2.55. 2.2.3. Caribbean, South or Central America 2.2.3. 2.2.3. 2.2.3.01. Anguilla 2.2.3.01. 2.2.3.02. Antigua and Barbuda 2.2.3.02. 2.2.3.03. Argentina 2.2.3.03. 2.2.3.04. Aruba 2.2.3.04. 2.2.3.05. Bahamas 2.2.3.05. 2.2.3.06. Barbados 2.2.3.06. 2.2.3.07. Belize 2.2.3.07. 2.2.3.08. Bermuda 2.2.3.08. 2.2.3.09. Bolivia 2.2.3.09. 2.2.3.10. Brazil 2.2.3.10. 2.2.3.11. British Virgin Islands 2.2.3.11. 2.2.3.12. Cayman Islands 2.2.3.12. 2.2.3.13. Chile 2.2.3.13. 2.2.3.14. Colombia 2.2.3.14. 2.2.3.15. Costa Rica 2.2.3.15. 2.2.3.16. Cuba 2.2.3.16. 2.2.3.17. Dominica 2.2.3.17. 2.2.3.18. Dominican Republic 2.2.3.18. 2.2.3.19. Ecuador 2.2.3.19. 2.2.3.20. El Salvador 2.2.3.20. 2.2.3.21. Falkland Islands (Malvinas) 2.2.3.21. 2.2.3.22. French Southern Territories 2.2.3.22. 2.2.3.23. Grenada 2.2.3.23. 2.2.3.24. Guatemala 2.2.3.24. 2.2.3.25. Guyana 2.2.3.25. 2.2.3.26. Haiti 2.2.3.26. 2.2.3.27. Honduras 2.2.3.27. 2.2.3.28. Jamaica 2.2.3.28. 2.2.3.29. Mexico 2.2.3.29. 2.2.3.30. Montserrat 2.2.3.30. 2.2.3.31. Netherlands Antilles 2.2.3.31. 2.2.3.32. Nicaragua 2.2.3.32. 2.2.3.33. Panama 2.2.3.33. 2.2.3.34. Paraguay 2.2.3.34. 2.2.3.35. Peru 2.2.3.35. 2.2.3.36. Saint Barthelemy 2.2.3.36. 2.2.3.37. Saint Kitts and Nevis 2.2.3.37. 2.2.3.38. Saint Lucia 2.2.3.38. 2.2.3.39. Saint Martin 2.2.3.39. 2.2.3.40. Saint Pierre and Miquelon 2.2.3.40. 2.2.3.41. Saint Vincent and the Grenadines 2.2.3.41. 2.2.3.42. Suriname 2.2.3.42. 2.2.3.43. Trinidad and Tobago 2.2.3.43. 2.2.3.44. Turks and Caicos Islands 2.2.3.44. 2.2.3.45. Uruguay 2.2.3.45. 2.2.3.46. Venezuela 2.2.3.46. 2.2.4. North America 2.2.4. 2.2.4. 2.2.4.01. Canada 2.2.4.01. 2.2.4.02. Greenland 2.2.4.02. 2.2.4.03. United States of America 2.2.4.03. 2.2.5. Asia 2.2.5. 2.2.5. 2.2.5.01. Afghanistan 2.2.5.01. 2.2.5.02. Armenia 2.2.5.02. 2.2.5.03. Azerbaijan 2.2.5.03. 2.2.5.04. Bahrain 2.2.5.04. 2.2.5.05. Bangladesh 2.2.5.05. 2.2.5.06. Bhutan 2.2.5.06. 2.2.5.07. Brunei 2.2.5.07. 2.2.5.08. Cambodia 2.2.5.08. 2.2.5.09. China 2.2.5.09. 2.2.5.10. Georgia 2.2.5.10. 2.2.5.11. India 2.2.5.11. 2.2.5.12. Indonesia 2.2.5.12. 2.2.5.13. Iraq 2.2.5.13. 2.2.5.14. Iran 2.2.5.14. 2.2.5.15. Israel 2.2.5.15. 2.2.5.16. Japan 2.2.5.16. 2.2.5.17. Jordan 2.2.5.17. 2.2.5.18. Kazakhstan 2.2.5.18. 2.2.5.19. North Korea 2.2.5.19. 2.2.5.20. South Korea 2.2.5.20. 2.2.5.21. Kuwait 2.2.5.21. 2.2.5.22. Kyrgyzstan 2.2.5.22. 2.2.5.23. Laos 2.2.5.23. 2.2.5.24. Lebanon 2.2.5.24. 2.2.5.25. Malaysia 2.2.5.25. 2.2.5.26. Maldives 2.2.5.26. 2.2.5.27. Mongolia 2.2.5.27. 2.2.5.28. Myanmar 2.2.5.28. 2.2.5.29. Nepal 2.2.5.29. 2.2.5.30. Oman 2.2.5.30. 2.2.5.31. Pakistan 2.2.5.31. 2.2.5.32. Philippines 2.2.5.32. 2.2.5.33. Qatar 2.2.5.33. 2.2.5.34. Saudi Arabia 2.2.5.34. 2.2.5.35. Singapore 2.2.5.35. 2.2.5.36. Sri Lanka 2.2.5.36. 2.2.5.37. Syria 2.2.5.37. 2.2.5.38. Taiwan; Province of China 2.2.5.38. 2.2.5.39. Tajikistan 2.2.5.39. 2.2.5.40. Thailand 2.2.5.40. 2.2.5.41. Timor-Leste 2.2.5.41. 2.2.5.42. Turkey 2.2.5.42. 2.2.5.43. Turkmenistan 2.2.5.43. 2.2.5.44. United Arab Emirates 2.2.5.44. 2.2.5.45. Uzbekistan 2.2.5.45. 2.2.5.46. Vietnam 2.2.5.46. 2.2.5.47. Yemen 2.2.5.47. 2.2.6. Oceania 2.2.6. 2.2.6. 2.2.6.01. Australia 2.2.6.01. 2.2.6.02. Federated States of Micronesia 2.2.6.02. 2.2.6.03. Fiji 2.2.6.03. 2.2.6.04. French Polynesia 2.2.6.04. 2.2.6.05. Kiribati 2.2.6.05. 2.2.6.06. Marshall Islands 2.2.6.06. 2.2.6.07. Nauru 2.2.6.07. 2.2.6.08. New Caledonia 2.2.6.08. 2.2.6.09. New Zealand 2.2.6.09. 2.2.6.10. Palau 2.2.6.10. 2.2.6.11. Papua New Guinea 2.2.6.11. 2.2.6.12. Samoa 2.2.6.12. 2.2.6.13. Solomon Islands 2.2.6.13. 2.2.6.14. Tonga 2.2.6.14. 2.2.6.15. Tuvalu 2.2.6.15. 2.2.6.16. Pitcairn 2.2.6.16. 2.2.6.17. Vanuatu 2.2.6.17. 2.2.6.18. Wallis and Futuna Islands 2.2.6.18. 3. Other 3. 3. 3. 3.1. Information not classifiable according to current borders (optional) 3.1. 3.1. 3.1.01. Czechoslovakia (optional) 3.1.01. 3.1.02. Soviet Union (optional) 3.1.02. 3.1.03. Yugoslavia (optional) 3.1.03. 3.1.04. Other entity (optional) 3.1.04. 3.2. Outside any country (optional) 3.2. 3.2. 4. Not stated 4. 4. 4. The breakdowns for Country/place of birth are designed to break down any total or subtotal referring to persons. The list of countries in the breakdown Country/place of birth shall only apply for statistical purposes. For reporting countries that are EU Member States, the sub-category under the category Other EU Member State (POB.H.2.1.) that refers to their Member State does not apply. For reporting countries that are not EU Member States, the category Other EU Member State (POB.L.2.1., POB.M.2.1., POB.H.2.1.) shall be changed to EU Member State. The category Information not classifiable according to current borders (POB.M.3.1., POB.H.3.1.) covers persons whose countries of birth existed at the time of the birth, but no longer at the time of the census, and who cannot be allocated uniquely to one country existing at the time of the census, i.e. according to current borders. The category Outside any country (POB.M.3.2, POB.H.3.2.) covers persons for whom the usual residence of the mother at the time of the birth is not known and who where born outside the borders of any country, for example at sea or in the air. Topic: Country of citizenship Citizenship is defined as the particular legal bond between an individual and his/her State, acquired by birth or naturalisation, whether by declaration, option, marriage or other means according to the national legislation. A person with two or more citizenships shall be allocated to only one country of citizenship, to be determined in the following order of precedence: 1. reporting country; or 2. if the person does not have the citizenship of the reporting country: other EU Member State; or 3. if the person does not have the citizenship of another EU Member State: other country outside the European Union. Where there are cases of dual citizenship where both countries are within the European Union but neither is the reporting country, Member States shall determine which country of citizenship is to be allocated. EU Member State means a country that is a member of the European Union on 1 January 2011. Country of citizenship COC.L. COC.M. COC.H. 0. Total 0. 0. 0. 1. Citizenship of reporting country 1. 1. 1. 2. Citizenship not of reporting country 2. 2. 2. 2.1. Citizenship not of reporting country, but other EU Member State 2.1. 2.1. 2.1. 2.1.01. Belgium 2.1.01. 2.1.02. Bulgaria 2.1.02. 2.1.03. CzechRepublic 2.1.03. 2.1.04. Denmark 2.1.04. 2.1.05. Germany 2.1.05. 2.1.06. Estonia 2.1.06. 2.1.07. Ireland 2.1.07. 2.1.08. Greece 2.1.08. 2.1.09. Spain 2.1.09. 2.1.10. France 2.1.10. 2.1.11. Italy 2.1.11. 2.1.12. Cyprus 2.1.12. 2.1.13. Latvia 2.1.13. 2.1.14. Lithuania 2.1.14. 2.1.15. Luxembourg 2.1.15. 2.1.16. Hungary 2.1.16. 2.1.17. Malta 2.1.17. 2.1.18. Netherlands 2.1.18. 2.1.19. Austria 2.1.19. 2.1.20. Poland 2.1.20. 2.1.21. Portugal 2.1.21. 2.1.22. Romania 2.1.22. 2.1.23. Slovenia 2.1.23. 2.1.24. Slovakia 2.1.24. 2.1.25. Finland 2.1.25. 2.1.26. Sweden 2.1.26. 2.1.27. United Kingdom 2.1.27. 2.2. Citizenship of country not member of the EU 2.2. 2.2. 2.2. 2.2.1. Other European country 2.2.1. 2.2.1. 2.2.1.01. Albania 2.2.1.01. 2.2.1.02. Andorra 2.2.1.02. 2.2.1.03. Belarus 2.2.1.03. 2.2.1.04. Croatia 2.2.1.04. 2.2.1.05. The Former Yugoslav Republic of Macedonia (4) 2.2.1.05. 2.2.1.06. not used 2.2.1.06. 2.2.1.07. Guernsey 2.2.1.07. 2.2.1.08. Iceland 2.2.1.08. 2.2.1.09. Isle of Man 2.2.1.09. 2.2.1.10. Jersey 2.2.1.10. 2.2.1.11. not used 2.2.1.11. 2.2.1.12. Liechtenstein 2.2.1.12. 2.2.1.13. Moldova 2.2.1.13. 2.2.1.14. Monaco 2.2.1.14. 2.2.1.15. Montenegro 2.2.1.15. 2.2.1.16. Norway 2.2.1.16. 2.2.1.17. Bosnia and Herzegovina 2.2.1.17. 2.2.1.18. Russian Federation 2.2.1.18. 2.2.1.19. San Marino 2.2.1.19. 2.2.1.20. Sark 2.2.1.20. 2.2.1.21. Serbia 2.2.1.21. 2.2.1.22. Switzerland 2.2.1.22. 2.2.1.23. Ukraine 2.2.1.23. 2.2.1.24. Vatican City 2.2.1.24. 2.2.1.25. Recognised Non-Citizens 2.2.1.25. 2.2.1.26. Other 2.2.1.26. 2.2.2. Country in Africa 2.2.2. 2.2.2. 2.2.2.01. Algeria 2.2.2.01. 2.2.2.02. Angola 2.2.2.02. 2.2.2.03. Benin 2.2.2.03. 2.2.2.04. Botswana 2.2.2.04. 2.2.2.05. Burkina Faso 2.2.2.05. 2.2.2.06. Burundi 2.2.2.06. 2.2.2.07. Cameroon 2.2.2.07. 2.2.2.08. Cape Verde 2.2.2.08. 2.2.2.09. Central African Republic 2.2.2.09. 2.2.2.10. Chad 2.2.2.10. 2.2.2.11. Comoros 2.2.2.11. 2.2.2.12. Congo 2.2.2.12. 2.2.2.13. CÃ ´te dIvoire 2.2.2.13. 2.2.2.14. Democratic Republic of the Congo 2.2.2.14. 2.2.2.15. Djibouti 2.2.2.15. 2.2.2.16. Egypt 2.2.2.16. 2.2.2.17. Equatorial Guinea 2.2.2.17. 2.2.2.18. Eritrea 2.2.2.18. 2.2.2.19. Ethiopia 2.2.2.19. 2.2.2.20. Gabon 2.2.2.20. 2.2.2.21. Gambia 2.2.2.21. 2.2.2.22. Ghana 2.2.2.22. 2.2.2.23. Guinea 2.2.2.23. 2.2.2.24. Guinea-Bissau 2.2.2.24. 2.2.2.25. Kenya 2.2.2.25. 2.2.2.26. Lesotho 2.2.2.26. 2.2.2.27. Liberia 2.2.2.27. 2.2.2.28. Libya 2.2.2.28. 2.2.2.29. Madagascar 2.2.2.29. 2.2.2.30. Malawi 2.2.2.30. 2.2.2.31. Mali 2.2.2.31. 2.2.2.32. Mauritania 2.2.2.32. 2.2.2.33. Mauritius 2.2.2.33. 2.2.2.34. Mayotte 2.2.2.34. 2.2.2.35. Morocco 2.2.2.35. 2.2.2.36. Mozambique 2.2.2.36. 2.2.2.37. Namibia 2.2.2.37. 2.2.2.38. Niger 2.2.2.38. 2.2.2.39. Nigeria 2.2.2.39. 2.2.2.40. Rwanda 2.2.2.40. 2.2.2.41. Saint Helena 2.2.2.41. 2.2.2.42. Sao Tome and Principe 2.2.2.42. 2.2.2.43. Senegal 2.2.2.43. 2.2.2.44. Seychelles 2.2.2.44. 2.2.2.45. Sierra Leone 2.2.2.45. 2.2.2.46. Somalia 2.2.2.46. 2.2.2.47. South Africa 2.2.2.47. 2.2.2.48. Sudan 2.2.2.48. 2.2.2.49. Swaziland 2.2.2.49. 2.2.2.50. Togo 2.2.2.50. 2.2.2.51. Tunisia 2.2.2.51. 2.2.2.52. Uganda 2.2.2.52. 2.2.2.53. Tanzania 2.2.2.53. 2.2.2.54. Zambia 2.2.2.54. 2.2.2.55. Zimbabwe 2.2.2.55. 2.2.3. Country in the Caribbean, South or Central America 2.2.3. 2.2.3. 2.2.3.01. Anguilla 2.2.3.01. 2.2.3.02. Antigua and Barbuda 2.2.3.02. 2.2.3.03. Argentina 2.2.3.03. 2.2.3.04. Aruba 2.2.3.04. 2.2.3.05. Bahamas 2.2.3.05. 2.2.3.06. Barbados 2.2.3.06. 2.2.3.07. Belize 2.2.3.07. 2.2.3.08. Bermuda 2.2.3.08. 2.2.3.09. Bolivia 2.2.3.09. 2.2.3.10. Brazil 2.2.3.10. 2.2.3.11. British Virgin Islands 2.2.3.11. 2.2.3.12. Cayman Islands 2.2.3.12. 2.2.3.13. Chile 2.2.3.13. 2.2.3.14. Colombia 2.2.3.14. 2.2.3.15. Costa Rica 2.2.3.15. 2.2.3.16. Cuba 2.2.3.16. 2.2.3.17. Dominica 2.2.3.17. 2.2.3.18. Dominican Republic 2.2.3.18. 2.2.3.19. Ecuador 2.2.3.19. 2.2.3.20. El Salvador 2.2.3.20. 2.2.3.21. Falkland Islands (Malvinas) 2.2.3.21. 2.2.3.22. French Southern Territories 2.2.3.22. 2.2.3.23. Grenada 2.2.3.23. 2.2.3.24. Guatemala 2.2.3.24. 2.2.3.25. Guyana 2.2.3.25. 2.2.3.26. Haiti 2.2.3.26. 2.2.3.27. Honduras 2.2.3.27. 2.2.3.28. Jamaica 2.2.3.28. 2.2.3.29. Mexico 2.2.3.29. 2.2.3.30. Montserrat 2.2.3.30. 2.2.3.31. Netherlands Antilles 2.2.3.31. 2.2.3.32. Nicaragua 2.2.3.32. 2.2.3.33. Panama 2.2.3.33. 2.2.3.34. Paraguay 2.2.3.34. 2.2.3.35. Peru 2.2.3.35. 2.2.3.36. Saint Barthelemy 2.2.3.36. 2.2.3.37. Saint Kitts and Nevis 2.2.3.37. 2.2.3.38. Saint Lucia 2.2.3.38. 2.2.3.39. Saint Martin 2.2.3.39. 2.2.3.40. Saint Pierre and Miquelon 2.2.3.40. 2.2.3.41. Saint Vincent and the Grenadines 2.2.3.41. 2.2.3.42. Suriname 2.2.3.42. 2.2.3.43. Trinidad and Tobago 2.2.3.43. 2.2.3.44. Turks and Caicos Islands 2.2.3.44. 2.2.3.45. Uruguay 2.2.3.45. 2.2.3.46. Venezuela 2.2.3.46. 2.2.4. Country in North America 2.2.4. 2.2.4. 2.2.4.01. Canada 2.2.4.01. 2.2.4.02. not used 2.2.4.02. 2.2.4.03. United States of America 2.2.4.03. 2.2.5. Country in Asia 2.2.5. 2.2.5. 2.2.5.01. Afghanistan 2.2.5.01. 2.2.5.02. Armenia 2.2.5.02. 2.2.5.03. Azerbaijan 2.2.5.03. 2.2.5.04. Bahrain 2.2.5.04. 2.2.5.05. Bangladesh 2.2.5.05. 2.2.5.06. Bhutan 2.2.5.06. 2.2.5.07. Brunei 2.2.5.07. 2.2.5.08. Cambodia 2.2.5.08. 2.2.5.09. China 2.2.5.09. 2.2.5.10. Georgia 2.2.5.10. 2.2.5.11. India 2.2.5.11. 2.2.5.12. Indonesia 2.2.5.12. 2.2.5.13. Iraq 2.2.5.13. 2.2.5.14. Iran 2.2.5.14. 2.2.5.15. Israel 2.2.5.15. 2.2.5.16. Japan 2.2.5.16. 2.2.5.17. Jordan 2.2.5.17. 2.2.5.18. Kazakhstan 2.2.5.18. 2.2.5.19. North Korea 2.2.5.19. 2.2.5.20. South Korea 2.2.5.20. 2.2.5.21. Kuwait 2.2.5.21. 2.2.5.22. Kyrgyzstan 2.2.5.22. 2.2.5.23. Laos 2.2.5.23. 2.2.5.24. Lebanon 2.2.5.24. 2.2.5.25. Malaysia 2.2.5.25. 2.2.5.26. Maldives 2.2.5.26. 2.2.5.27. Mongolia 2.2.5.27. 2.2.5.28. Myanmar 2.2.5.28. 2.2.5.29. Nepal 2.2.5.29. 2.2.5.30. Oman 2.2.5.30. 2.2.5.31. Pakistan 2.2.5.31. 2.2.5.32. Philippines 2.2.5.32. 2.2.5.33. Qatar 2.2.5.33. 2.2.5.34. Saudi Arabia 2.2.5.34. 2.2.5.35. Singapore 2.2.5.35. 2.2.5.36. Sri Lanka 2.2.5.36. 2.2.5.37. Syria 2.2.5.37. 2.2.5.38. Taiwan; Province of China 2.2.5.38. 2.2.5.39. Tajikistan 2.2.5.39. 2.2.5.40. Thailand 2.2.5.40. 2.2.5.41. Timor-Leste 2.2.5.41. 2.2.5.42. Turkey 2.2.5.42. 2.2.5.43. Turkmenistan 2.2.5.43. 2.2.5.44. United Arab Emirates 2.2.5.44. 2.2.5.45. Uzbekistan 2.2.5.45. 2.2.5.46. Vietnam 2.2.5.46. 2.2.5.47. Yemen 2.2.5.47. 2.2.6. Country in Oceania 2.2.6. 2.2.6. 2.2.6.01. Australia 2.2.6.01. 2.2.6.02. Federated States of Micronesia 2.2.6.02. 2.2.6.03. Fiji 2.2.6.03. 2.2.6.04. French Polynesia 2.2.6.04. 2.2.6.05. Kiribati 2.2.6.05. 2.2.6.06. Marshall Islands 2.2.6.06. 2.2.6.07. Nauru 2.2.6.07. 2.2.6.08. New Caledonia 2.2.6.08. 2.2.6.09. New Zealand 2.2.6.09. 2.2.6.10. Palau 2.2.6.10. 2.2.6.11. Papua New Guinea 2.2.6.11. 2.2.6.12. Samoa 2.2.6.12. 2.2.6.13. Solomon Islands 2.2.6.13. 2.2.6.14. Tonga 2.2.6.14. 2.2.6.15. Tuvalu 2.2.6.15. 2.2.6.16. Pitcairn 2.2.6.16. 2.2.6.17. Vanuatu 2.2.6.17. 2.2.6.18. Wallis and Futuna Islands 2.2.6.18. 3. Stateless 3. 3. 3. 4. Not stated 4. 4. 4. The breakdowns for Country of citizenship are designed to break down any total or subtotal referring to persons. The list of countries in the breakdown Country of citizenship shall only apply for statistical purposes. For reporting countries that are EU Member States, the sub-category of the category Citizenship not of reporting country, but other EU Member State (COC.H.2.1.) that refers to their Member State does not apply. For reporting countries that are not EU Member States, the category Citizenship not of reporting country, but other EU Member State (COC.L.2.1. COC.M.2.1. COC.H.2.1.) shall be changed to Citizenship of an EU Member State. Persons who are neither citizens of any country nor stateless and who have some but not all of the rights and duties associated with citizenship shall be classified under Recognised Non-Citizens (COC.H.2.2.1.25.). Topic: Ever resided abroad and year of arrival in the country (from 1980) The year of arrival shall be the calendar year in which a person most recently established usual residence in the country. The year of the most recent arrival in the country shall be reported rather than the year of first arrival (i.e. the topic Year of arrival in the country does not provide information on interrupted stays). Year of arrival in the country since 2000 YAT. 0. Total 0. 1. Ever resided abroad and arrived in 2000 or after 1. 2. Resided abroad and arrived in 1999 or before, or never resided abroad 2. 3. Not stated 3. The breakdown Year of arrival in the country since 2000 is designed to break down any total or subtotal referring to persons. The breakdown Year of arrival in the country since 2000 focuses on international migration since 2000. Year of arrival in the country since 1980 YAE.L. YAE.H. 0. Total 0. 0. 1. Ever resided abroad and arrived in 1980 or after 1. 1. 1.1. 2010 to 2011 1.1. 1.1. 1.1.1. 2011 1.1.1. 1.1.2. 2010 1.1.2. 1.2. 2005 to 2009 1.2. 1.2. 1.2.1. 2009 1.2.1. 1.2.2. 2008 1.2.2. 1.2.3. 2007 1.2.3. 1.2.4. 2006 1.2.4. 1.2.5. 2005 1.2.5. 1.3. 2000 to 2004 1.3. 1.3. 1.3.1. 2004 1.3.1. 1.3.2. 2003 1.3.2. 1.3.3. 2002 1.3.3. 1.3.4. 2001 1.3.4. 1.3.5. 2000 1.3.5. 1.4. 1995 to 1999 1.4. 1.4. 1.4.1. 1999 1.4.1. 1.4.2. 1998 1.4.2. 1.4.3. 1997 1.4.3. 1.4.4. 1996 1.4.4. 1.4.5. 1995 1.4.5. 1.5. 1990 to 1994 1.5. 1.5. 1.5.1. 1994 1.5.1. 1.5.2. 1993 1.5.2. 1.5.3. 1992 1.5.3. 1.5.4. 1991 1.5.4. 1.5.5. 1990 1.5.5. 1.6. 1985 to 1989 1.6. 1.6. 1.6.1. 1989 1.6.1. 1.6.2. 1988 1.6.2. 1.6.3. 1987 1.6.3. 1.6.4. 1986 1.6.4. 1.6.5. 1985 1.6.5. 1.7. 1980 to 1984 1.7. 1.7. 1.7.1. 1984 1.7.1. 1.7.2. 1983 1.7.2. 1.7.3. 1982 1.7.3. 1.7.4. 1981 1.7.4. 1.7.5. 1980 1.7.5. 2. Resided abroad and arrived 1979 or before, or never resided abroad 2. 2. 2.1. Ever resided abroad and arrived 1979 or before (optional) 2.1. 2.1. 2.2. Never resided abroad (optional) 2.2. 2.2. 3. Not stated 3. 3. The breakdowns for Year of arrival in the country since 1980 are designed to break down any total or subtotal referring to persons. The breakdowns for Year of arrival in the country since 1980 focus on international migration since 1980. The data for 2011 shall refer to the time span between 1 January 2011 and the reference date. Topic: Previous place of usual residence and date of arrival in the current place; or Place of usual residence one year prior to the census The relationship between the current place of usual residence and the place of usual residence one year prior to the census shall be reported. Place of usual residence one year prior to the census ROY. 0. Total 0. 1. Usual residence unchanged 1. 2. Usual residence changed 2. 2.1. Move within the reporting country 2.1. 2.1.1. Usual residence one year prior to the census within the same NUTS 3 area as the current usual residence 2.1.1. 2.1.2. Usual residence one year prior to the census outside the NUTS 3 area of the current usual residence 2.1.2. 2.2. Move from outside the reporting country 2.2. 3. Not stated 3. 4. Not applicable 4. The breakdown Place of usual residence one year prior to the census is designed to break down any total or subtotal referring to persons. In the breakdown Place of usual residence one year prior to the census any change of residence shall refer to the time span between one year prior to the reference date and the reference date. Children under one year of age shall be classified under Not applicable (ROY.4.). Countries collecting information on the topic Previous place of usual residence and date of arrival in the current place shall classify all persons that have changed their usual residence more than once within the year prior to the reference date according to their previous place of usual residence, i.e. the place of usual residence from which they moved to their current place of usual residence. Topic: Household status Member States shall apply the housekeeping concept to identify private households, or, if not possible, the household-dwelling concept. 1. Housekeeping concept According to the housekeeping concept, a private household is either: (a) A one-person household, that is a person who lives alone in a separate housing unit or who occupies, as a lodger, a separate room (or rooms) of a housing unit but does not join with any of the other occupants of the housing unit to form part of a multiperson household as defined below; or (b) A multiperson household, that is a group of two or more persons who combine to occupy the whole or part of a housing unit and to provide themselves with food and possibly other essentials for living. Members of the group may pool their incomes to a greater or lesser extent. 2. Household-dwelling concept The household-dwelling concept considers all persons living in a housing unit to be members of the same household, such that there is one household per occupied housing unit. In the household dwelling concept, then, the number of occupied housing units and the number of households occupying them is equal, and the locations of the housing units and households are identical. The category Persons living in a private household comprises Persons in a family nucleus (category 1.1.) and Persons not in a family nucleus (category 1.2.). The category Persons in a family nucleus comprises all persons who belong to a private household that contains a family nucleus of which they are a member. Persons not in a family nucleus comprises all persons who either belong to a non-family household or to a family household without being member of any family nucleus in that household. Household status HST.L. HST.M. HST.H. 0. Total 0. 0. 0. 1. Persons living in a private household 1. 1. 1. 1.1. Persons in a family nucleus 1.1. 1.1. 1.1.1. Persons in a married couple 1.1.1. 1.1.1.1. Persons in a husband/wife couple (optional) 1.1.1.1. 1.1.1.2. Persons in a married same-sex couple (optional) 1.1.1.2. 1.1.2. Partners in a registered partnership 1.1.2. 1.1.2.1. Partners in an opposite-sex registered partnership (optional) 1.1.2.1. 1.1.2.2. Partners in a same-sex registered partnership (optional) 1.1.2.2. 1.1.3. Partners in a consensual union 1.1.3. 1.1.3.1. Partners in an opposite-sex consensual union (optional) 1.1.3.1. 1.1.3.2. Partners in a same-sex consensual union (optional) 1.1.3.2. 1.1.4. Lone parents 1.1.4. 1.1.5. Sons/daughters 1.1.5. 1.1.5.1. Not of lone parent (optional) 1.1.5.1. 1.1.5.2. Of lone parent (optional) 1.1.5.2. 1.2. Persons not in a family nucleus 1.2. 1.2. 1.2.1. Living alone 1.2.1. 1.2.2. Not living alone 1.2.2. 1.2.2.1. Persons living in a household with relative(s) (optional) 1.2.2.1. 1.2.2.2. Persons living in a household exclusively with non-relative(s) (optional) 1.2.2.2. 1.3. Persons living in a private household, but category not stated 1.3. 1.3. 2. Persons not living in a private household 2. 2. 2. 2.1. Persons in an institutional household 2.1. 2.1. 2.1.1. Persons not in a family nucleus (optional) 2.1.1. 2.1.2. Persons in a family nucleus (optional) 2.1.2. 2.1.2.1. Partners (optional) 2.1.2.1. 2.1.2.2. Lone parents (optional) 2.1.2.2. 2.1.2.3. Sons/daughters (optional) 2.1.2.3. 2.2. Primary homeless persons 2.2. 2.2. 2.3. Persons not living in a private household, but category not stated 2.3. 2.3. The breakdowns for Household status are designed to break down any total or subtotal referring to persons. A non-family household can be a one-person household (person is Living alone (HST.H.1.2.1.)) or a multiperson household without any family nucleus. The category Not living alone (HST.H.1.2.2.) comprises persons that live either in a multiperson household without any family nucleus or in a family household without being member of any family nucleus in that household. Persons who belong to a skip-generation household and who are not member of any family nucleus in that household shall be classified in the optional category Persons living in a household with relative(s) (HST.H.1.2.2.1.). The term son/daughter is defined as the term child in the technical specifications for the topic Family status. Husband/wife couple means a married opposite-sex couple. Registered partnership is defined as in the technical specifications for the topic Legal marital status. Consensual union is defined as in the technical specifications for the topic Family status. The category Partners (HST.H.2.1.2.1.) comprises Persons in a married couple, Partners in a registered partnership and Partners in a consensual union. Primary homeless persons (HST.H.2.2.) are persons living in the streets without a shelter that would fall within the scope of living quarters as defined in the technical specifications for the topic Type of living quarters. Topic: Family status The family nucleus is defined in the narrow sense, that is as two or more persons who belong to the same household and who are related as husband and wife, as partners in a registered partnership, as partners in a consensual union, or as parent and child. Thus a family comprises a couple without children, or a couple with one or more children, or a lone parent with one or more children. This family concept limits relationships between children and adults to direct (first-degree) relationships, that is between parents and children. Child (son/daughter) refers to a blood, step- or adopted son or daughter (regardless of age or marital status) who has usual residence in the household of at least one of the parents, and who has no partner or own children in the same household. Foster children are not included. A son or daughter who lives with a spouse, with a registered partner, with a partner in a consensual union, or with one or more own children, is not considered to be a child. A child who alternates between two households (for instance if his or her parents are divorced) shall consider the one where he or she spends the majority of the time as his or her household. Where an equal amount of time is spent with both parents the household shall be the one where the child is found at the time on census night. The term couple shall include married couples, couples in registered partnerships, and couples who live in a consensual union. Registered partnership is defined as in the technical specifications for the topic Legal marital status. Two persons are considered to be partners in a consensual union when they  belong to the same household, and  have a marriage-like relationship with each other, and  are not married to or in a registered partnership with each other. Skip-generation households (households consisting of a grandparent or grandparents and one or more grandchildren, but no parent of those grandchildren) are not included in the definition of a family. The distinction between persons in opposite-sex couples and persons in same-sex couples is optional. Husband/wife couple means a married opposite-sex couple. Family status FST.L. FST.H. 0. Total 0. 0. 1. Partners 1. 1. 1.1. Persons in a married couple 1.1. 1.1.1. Persons in a husband/wife couple (optional) 1.1.1. 1.1.2. Persons in a married same-sex couple (optional) 1.1.2. 1.2. Partners in a registered partnership 1.2. 1.2.1. Partners in an opposite-sex registered partnership (optional) 1.2.1. 1.2.2. Partners in a same-sex registered partnership (optional) 1.2.2. 1.3. Partners in a consensual union 1.3. 1.3.1. Partners in an opposite-sex consensual union (optional) 1.3.1. 1.3.2. Partners in a same-sex consensual union (optional) 1.3.2. 2. Lone parents 2. 2. 3. Sons/daughters 3. 3. 3.1. Not of lone parent (optional) 3.1. 3.2. Of lone parent (optional) 3.2. 4. Not stated 4. 4. 5. Not applicable 5. 5. The breakdowns for Family status are designed to break down any total or subtotal referring to persons. The category Partners (FST.L.1.) comprises Persons in a married couple, Partners in a registered partnership and Partners in a consensual union. Persons who do not live in a family nucleus shall be classified under Not applicable (FST.L.5., FST.H.5.). Topic: Type of family nucleus The specifications for family concepts and the definitions of the terms family nucleus, child, couple and consensual union provided for the topic Family status also apply for the topic Type of family nucleus. Type of family nucleus TFN.L. TFN.H. 0. Total 0. 0. 1. Married couple families 1. 1. 1.1. Married couple families without resident children 1.1. 1.1.1. Husband/wife couple families (optional) 1.1.1. 1.1.2. Married same-sex couple families (optional) 1.1.2. 1.2. Married couple families with at least one resident child under 25 1.2. 1.2.1. Husband/wife couple families (optional) 1.2.1. 1.2.2. Married same-sex couple families (optional) 1.2.2. 1.3. Married couple families, youngest resident son/daughter 25 or older 1.3. 1.3.1. Husband/wife couple families (optional) 1.3.1. 1.3.2. Married same-sex couple families (optional) 1.3.2. 2. Registered partnership couple families 2. 2. 2.1. Registered partnership couple without resident children 2.1. 2.1.1. Opposite-sex couple families (optional) 2.1.1. 2.1.2. Same-sex couple families (optional) 2.1.2. 2.2. Registered partnership couple with at least one resident child under 25 2.2. 2.2.1. Opposite-sex couple families (optional) 2.2.1. 2.2.2. Same-sex couple families (optional) 2.2.2. 2.3. Registered partnership couple, youngest resident son/daughter 25 or older 2.3. 2.3.1. Opposite-sex couple families (optional) 2.3.1. 2.3.2. Same-sex couple families (optional) 2.3.2. 3. Consensual union couple families 3. 3. 3.1. Consensual union couples without resident children 3.1. 3.1.1. Opposite-sex couple families (optional) 3.1.1. 3.1.2. Same-sex couple families (optional) 3.1.2. 3.2. Consensual union couples with at least one resident child under 25 3.2. 3.2.1. Opposite-sex couple families (optional) 3.2.1. 3.2.2. Same-sex couple families (optional) 3.2.2. 3.3. Consensual union couples, youngest resident son/daughter 25 or older 3.3. 3.3.1. Opposite-sex couple families (optional) 3.3.1. 3.3.2. Same-sex couple families (optional) 3.3.2. 4. Lone father families 4. 4. 4.1. Lone father families with at least one resident child under 25 4.1. 4.2. Lone father families, youngest resident son/daughter 25 or older 4.2. 5. Lone mother families 5. 5. 5.1. Lone mother families with at least one resident child under 25 5.1. 5.2. Lone mother families, youngest resident son/daughter 25 or older 5.2. The breakdowns for Type of family nucleus are designed to break down the total of family nuclei, and any subtotals. Topic: Size of family nucleus The definition of the term family nucleus provided for the topic Family status also applies to the topic Size of family nucleus. Size of family nucleus SFN.L. SFN.M. SFN.H. 0. Total 0. 0. 0. 1. 2 persons 1. 1. 1. 2. 3 to 5 persons 2. 2. 2. 2.1. 3 persons 2.1. 2.1. 2.2. 4 persons 2.2. 2.2. 2.3. 5 persons 2.3. 2.3. 3. 6 and more persons 3. 3. 3. 3.1. 6 to 10 persons 3.1. 3.1. 3.1.1. 6 persons 3.1.1. 3.1.2. 7 persons 3.1.2. 3.1.3. 8 persons 3.1.3. 3.1.4. 9 persons 3.1.4. 3.1.5. 10 persons 3.1.5. 3.2. 11 and more persons 3.2. 3.2. The breakdowns for Size of family nucleus are designed to break down the total of family nuclei, and any subtotals. Topic: Type of private household The specifications provided for the topic Household status also apply to the topic Type of private household. Type of private household TPH.L. TPH.H. 0. Total 0. 0. 1. Non-family households 1. 1. 1.1. One-person households 1.1. 1.1. 1.2. Multiperson households 1.2. 1.2. 2. One-family households 2. 2. 2.1. Married couple households 2.1. 2.1.1. Married couples without resident children 2.1.1. 2.1.1.1. Opposite-sex couple households (optional) 2.1.1.1. 2.1.1.2. Same-sex couple households (optional) 2.1.1.2. 2.1.2. Married couples with at least one resident child under 25 2.1.2. 2.1.2.1. Opposite-sex couple households (optional) 2.1.2.1. 2.1.2.2. Same-sex couple households (optional) 2.1.2.2. 2.1.3. Married couples, youngest resident son/daughter 25 or older 2.1.3. 2.1.3.1 Opposite-sex couple households (optional) 2.1.3.1. 2.1.3.2 Same-sex couple households (optional) 2.1.3.2. 2.2. Registered partnership households 2.2. 2.2.1. Registered partnerships without resident children 2.2.1. 2.2.1.1. Opposite-sex couple households (optional) 2.2.1.1. 2.2.1.2. Same-sex couple households (optional) 2.2.1.2. 2.2.2. Registered partnerships with at least one resident child under 25 2.2.2. 2.2.2.1. Opposite-sex couple households (optional) 2.2.2.1. 2.2.2.2. Same-sex couple households (optional) 2.2.2.2. 2.2.3. Registered partnerships, youngest resident son/daughter 25 or older 2.2.3. 2.2.3.1. Opposite-sex couple households (optional) 2.2.3.1. 2.2.3.2. Same-sex couple households (optional) 2.2.3.2. 2.3. Consensual union couple households 2.3. 2.3.1. Consensual union couples without resident children 2.3.1. 2.3.1.1. Opposite-sex couple households (optional) 2.3.1.1. 2.3.1.2. Same-sex couple households (optional) 2.3.1.2. 2.3.2. Consensual union couples with at least one resident child under 25 2.3.2. 2.3.2.1. Opposite-sex couple households (optional) 2.3.2.1. 2.3.2.2. Same-sex couple households (optional) 2.3.2.2. 2.3.3. Consensual union couples, youngest resident son/daughter 25 or older 2.3.3. 2.3.3.1. Opposite-sex couple households (optional) 2.3.3.1. 2.3.3.2. Same-sex couple households (optional) 2.3.3.2. 2.4. Lone father households 2.4. 2.4.1. Lone father households with at least one resident child under 25 2.4.1. 2.4.2. Lone father households, youngest resident son/daughter 25 or older 2.4.2. 2.5. Lone mother households 2.5. 2.5.1. Lone mother households with at least one resident child under 25 2.5.1. 2.5.2. Lone mother households, youngest resident son/daughter 25 or older 2.5.2. 3. Two-or-more-family households 3. 3. The breakdowns for Type of private household are designed to break down the total of private households, and any subtotals. Topic: Size of private household The specifications for the household concepts provided for the topic Household status also apply to the topic Size of private household. Size of private household SPH.L. SPH.M. SPH.H. 0. Total 0. 0. 0. 1. 1 person 1. 1. 1. 2. 2 persons 2. 2. 2. 3. 3 to 5 persons 3. 3. 3. 3.1. 3 persons 3.1. 3.1. 3.2. 4 persons 3.2. 3.2. 3.3. 5 persons 3.3. 3.3. 4. 6 and more persons 4. 4. 4. 4.1. 6 to 10 persons 4.1. 4.1. 4.1.1. 6 persons 4.1.1. 4.1.2. 7 persons 4.1.2. 4.1.3. 8 persons 4.1.3. 4.1.4. 9 persons 4.1.4. 4.1.5. 10 persons 4.1.5. 4.2. 11 or more persons 4.2. 4.2. The breakdowns for Size of private household are designed to break down the total of private households, and any subtotals. Topic: Tenure status of households The topic Tenure status of households refers to the arrangements under which a private household occupies all or part of a housing unit. Tenure status of households TSH. 0. Total 0. 1. Households of which at least one member is the owner of the housing unit 1. 2. Households of which at least one member is a tenant of all or part of the housing unit 2. 3. Households occupying all or part of a housing unit under some other form of tenure 3. 4. Not stated 4. The breakdowns for Tenure status of households is designed to break down the total of private households, and any subtotals. Households that are in the process of paying off a mortgage on the housing unit in which they live or purchasing their housing unit over time under other financial arrangements shall be classified under category Households of which at least one member is the owner of the housing unit (TSH.1.). Households of which at least one member is the owner of the housing unit and at least one member tenant of all or part of the housing unit shall be classified under category Households of which at least one member is the owner of the housing unit (TSH.1.). Topic: Housing arrangements The topic Housing arrangements covers the whole population and refers to the type of housing in which a person usually resides at the time of the census. This covers all persons who are usual residents in different types of living quarters, or who do not have a usual residence and stay temporarily in some type of living quarters, or who are roofless, sleeping rough or in emergency shelters, when the census is taken. Occupants are persons with their usual residence in the places listed in the respective category. Conventional dwellings are structurally separate and independent premises at fixed locations which are designed for permanent human habitation and are, at the reference date, (a) used as a residence, or (b) vacant, or (c) reserved for seasonal or secondary use. Separate means surrounded by walls and covered by a roof or ceiling so that one or more persons can isolate themselves. Independent means having direct access from a street or a staircase, passage, gallery or grounds. Other housing units are huts, cabins, shacks, shanties, caravans, houseboats, barns, mills, caves or any other shelter used for human habitation at the time of the census, irrespective if it was designed for human habitation. Collective living quarters are premises which are designed for habitation by large groups of individuals or several households and which are used as the usual residence of at least one person at the time of the census. Occupied conventional dwellings, other housing units and collective living quarters together represent living quarters. Any living quarter must be the usual residence of at least one person. The sum of occupied conventional dwellings and other housing units represents housing units. The homeless (persons who are not usual residents in any living quarter category) can be persons living in the streets without a shelter that would fall within the scope of living quarters (primary homelessness) or persons moving frequently between temporary accommodation (secondary homelessness). Housing arrangements HAR.L. HAR.H. 0. Total 0. 0. 1. Occupants living in a conventional dwelling or in a collective living quarter 1. 1. 1.1. Occupants living in a conventional dwelling 1.1. 1.1. 1.2. Occupants living in a collective living quarter 1.2. 1.2. 2. Occupants living in an other housing unit and the Homeless 2. 2. 2.1. Occupants living in an other housing unit 2.1. 2.2. Homeless 2.2. 3. Not stated 3. 3. The breakdowns for Housing arrangements are designed to break down any total or subtotal referring to persons. In the breakdown HAR.L., the categories Total (HAR.L.0.) as well as Occupants living in an other housing unit and the Homeless (HAR.L.2.) are optional. Topic: Type of living quarters A living quarter is housing which is the usual residence of one or more persons. The terms Conventional dwellings, Other housing units and Collective living quarters are defined as under the topic Housing arrangements. Type of living quarter TLQ. 0. Total 0. 1. Occupied conventional dwellings 1. 2. Other housing units 2. 3. Collective living quarters 3. 4. Not stated 4. The breakdown Type of living quarter is designed to break down the total of living quarters, and any subtotals. Topic: Occupancy status of conventional dwellings Occupied conventional dwellings are conventional dwellings which are the usual residence of one or more persons at the time of the census. Unoccupied conventional dwellings are conventional dwellings which are not the usual residence of any person at the time of the census. Occupancy status of conventional dwelling OCS. 0. Total 0. 1. Occupied conventional dwellings 1. 2. Unoccupied conventional dwellings 2. 2.1. Dwellings reserved for seasonal or secondary use (optional) 2.1. 2.2. Vacant dwellings (optional) 2.2. 3. Not stated 3. The breakdowns for Occupancy status of conventional dwelling are designed to break down the total of conventional dwellings, and any subtotals. Conventional dwellings with persons present but not included in the census shall be classified under the category Dwellings reserved for seasonal or secondary use (OCS.2.1.). Topic: Type of ownership The topic Type of ownership refers to the ownership of the dwelling and not to that of the land on which the dwelling stands. Owner-occupied dwellings are those where at least one occupant of the dwelling owns parts or the whole of the dwelling. Cooperative ownership refers to ownership within the framework of a housing cooperative. Rented dwellings are those where at least one occupant pays a rent for the occupation of the dwelling, and where no occupant owns parts or the whole of the dwelling. Type of ownership OWS. 0. Total 0. 1. Owner-occupied dwellings 1. 2. Dwellings in cooperative ownership 2. 3. Rented dwellings 3. 4. Dwellings in other types of ownership 4. 5. Not stated 5. 6. Not applicable 6. The breakdown Type of ownership is designed to break down the total of conventional dwellings, and any subtotals. Unoccupied conventional dwellings shall be classified under Not applicable (OWS.6.). Topic: Number of occupants The number of occupants of a housing unit is the number of people for whom the housing unit is the usual residence. Number of occupants NOC.L. NOC.M. NOC.H. 0. Total 0. 0. 0. 1. 1 person 1. 1. 1. 2. 2 persons 2. 2. 2. 3. 3 to 5 persons 3. 3. 3. 3.1. 3 persons 3.1. 3.1. 3.2. 4 persons 3.2. 3.2. 3.3 5 persons 3.3. 3.3. 4. 6 and more persons 4. 4. 4. 4.1. 6 to 10 persons 4.1. 4.1. 4.1.1. 6 persons 4.1.1. 4.1.2. 7 persons 4.1.2. 4.1.3. 8 persons 4.1.3. 4.1.4. 9 persons 4.1.4. 4.1.5. 10 persons 4.1.5. 4.2. 11 or more persons 4.2. 4.2. The breakdowns for Number of occupants are designed to break down the total of housing units, and any subtotals. Topic: Useful floor space and/or Number of rooms of housing units Useful floor space is defined as:  the floor space measured inside the outer walls excluding non-habitable cellars and attics and, in multi-dwelling buildings, all common spaces; or  the total floor space of rooms falling under the concept of room. A room is defined as a space in a housing unit enclosed by walls reaching from the floor to the ceiling or roof, of a size large enough to hold a bed for an adult (4 square metres at least) and at least 2 metres high over the major area of the ceiling. The Member States shall report on the useful floor space or, if this is not possible, on the number of rooms. Useful floor space UFS. 0. Total 0. 1. Under 30 square metres 1. 2. 30  less than 40 square metres 2. 3. 40  less than 50 square metres 3. 4. 50  less than 60 square metres 4. 5. 60  less than 80 square metres 5. 6. 80  less than 100 square metres 6. 7. 100  less than 120 square metres 7. 8. 120  less than 150 square metres 8. 9. 150 square metres and over 9. 10. Not stated 10. The breakdown Useful floor space is designed to break down the total of housing units, and any subtotals. It can also be used to break down the total of conventional dwellings, and any subtotals. Number of rooms NOR. 0. Total 0. 1. 1 room 1. 2. 2 rooms 2. 3. 3 rooms 3. 4. 4 rooms 4. 5. 5 rooms 5. 6. 6 rooms 6. 7. 7 rooms 7. 8. 8 rooms 8. 9. 9 rooms and more 9. 10. Not stated 10. The breakdown Number of rooms is designed to break down the total of housing units, and any subtotals. It can also be used to break down the total of conventional dwellings, and any subtotals. Topic: Density standard The topic Density standard relates the useful floor space in square metres or the number of rooms to the number of occupants, as specified under the topic Number of occupants. Member States shall report on the density standard measured by the useful floor space, or, if not possible, by the number of rooms. Density standard (floor space) DFS. 0. Total 0. 1. Under 10 square metres per occupant 1. 2. 10  less than 15 square metres per occupant 2. 3. 15  less than 20 square metres per occupant 3. 4. 20  less than 30 square metres per occupant 4. 5. 30  less than 40 square metres per occupant 5. 6. 40  less than 60 square metres per occupant 6. 7. 60  less than 80 square metres per occupant 7. 8. 80 square metres and over per occupant 8. 9. Not stated 9. The breakdown Density standard (floor space) is designed to break down the total of housing units, and any subtotals. Density standard (number of rooms) DRM. 0. Total 0. 1. Less than 0,5 room per occupant 1. 2. 0,5  less than 1,0 room per occupant 2. 3. 1,0  less than 1,25 rooms per occupant 3. 4. 1,25  less than 1,5 rooms per occupant 4. 5. 1,5  less than 2,0 rooms per occupant 5. 6. 2,0  less than 2,5 rooms per occupant 6. 7. 2,5  less than 3,0 rooms per occupant 7. 8. 3,0 and more rooms per occupant 8. 9. Not stated 9. The breakdown Density standard (number of rooms) is designed to break down the total of housing units, and any subtotals. Topic: Water supply system Water supply system WSS. 0. Total 0. 1. Piped water in the housing unit 1. 2. No piped water in the housing unit 2. 3. Not stated 3. The breakdown Water supply system is designed to break down the total of housing units, and any subtotals. It can also be used to break down the total of conventional dwellings, and any subtotals. Topic: Toilet facilities Toilet facilities TOI. 0. Total 0. 1. Flush toilet in the housing unit 1. 2. No flush toilet in the housing unit 2. 3. Not stated 3. The breakdown Toilet facilities is designed to break down the total of housing units, and any subtotals. It can also be used to break down the total of conventional dwellings, and any subtotals. Topic: Bathing facilities A bathing facility is any facility designed to wash the whole body and includes shower facilities. Bathing facilities BAT. 0. Total 0. 1. Fixed bath or shower in the housing unit 1. 2. No fixed bath or shower in the housing unit 2. 3. Not stated 3. The breakdown Bathing facilities is designed to break down the total of housing units, and any subtotals. It can also be used to break down the total of conventional dwellings, and any subtotals. Type of heating A housing unit is considered as centrally heated if heating is provided either from a community heating centre or from an installation built in the building or in the housing unit, established for heating purposes, without regard to the source of energy. Type of heating TOH. 0. Total 0. 1. Central heating 1. 2. No central heating 2. 3. Not stated 3. The breakdown Type of heating is designed to break down the total of housing units, and any subtotals. It can also be used to break down the total of conventional dwellings, and any subtotals. Topic: Dwellings by type of building The topic Dwellings by type of building refers to the number of dwellings in the building in which the dwelling is placed. Dwellings by type of building TOB. 0. Total 0. 1. Conventional dwellings in residential buildings 1. 1.1. Conventional dwellings in one-dwelling buildings 1.1. 1.2. Conventional dwellings in two-dwelling buildings 1.2. 1.3. Conventional dwellings in three or more dwelling buildings 1.3. 2. Conventional dwellings in non-residential buildings 2. 3. Not stated 3. The breakdown Dwellings by type of building is designed to break down the total of conventional dwellings, and any subtotals. Topic: Dwellings by period of construction The topic Dwellings by period of construction refers to the year when the building in which the dwelling is placed was completed. Dwellings by period of construction POC. 0. Total 0. 1. Before 1919 1. 2. 1919-1945 2. 3. 1946-1960 3. 4. 1961-1970 4. 5. 1971-1980 5. 6. 1981-1990 6. 7. 1991-2000 7. 8. 2001-2005 8. 9. 2006 and later 9. 10. Not stated 10. The breakdown Dwellings by period of construction is designed to break down the total of conventional dwellings, and any subtotals. (1) The codes x., x.x. and x.x.x. depend on the NUTS classification, the code x.x.x.x. on the LAU classification, valid for the Member State on 1 January 2011. The annotation N identifies the breakdown that refers to the national level. (2) The codes 1.x. and 1.x.x. depend on the NUTS classification valid for the Member State on 1 January 2011. The annotation N identifies the breakdown that refers to the national level. (3) Provisional denomination that does not affect the definitive denomination of the country to be given after the conclusion of negotiations currently taking place at the United Nations. (4) Provisional denomination that does not affect the definitive denomination of the country to be given after the conclusion of negotiations currently taking place at the United Nations.